Citation Nr: 1608768	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot disability, diagnosed as bilateral pes planus with associated osteoarthritic changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was afforded a Videoconference Board hearing in April 2010.  A transcript of the testimony offered at this hearing has been associated with the electronic record. 

In May 2010 and June 2014, the Board remanded the Veteran's claim for further development.  The requested actions were taken and the case has since been returned to the Board for adjudication.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in June 2014 and award letters from the Social Security Administration (SSA) dated in 2011.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDINGS OF FACT

1.  Bilateral pes planus was noted on the Veteran's August 1969 enlistment examination; bilateral pes planus did not permanently increase in severity during service, and is not otherwise shown to be related to service.

2.  A bilateral foot disability was not manifest in service and is unrelated to service; osteoarthrtitic changes of the bilateral feet were not present within a year of service separation.

CONCLUSIONS OF LAW

1.  The Veteran's pre-existing bilateral pes planus disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  Osteoarthritic changes associated with the bilateral pes planus were not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(b), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claim in June 2014 for additional evidentiary development.  In particular, the Board remanded the Veteran's claims to obtain outstanding Social Security Administration (SSA) records.  After obtaining the Veteran's SSA records, the RO then readjudicated the Veteran's claim in an October 2014 Supplemental Statement of the Case (SSOC).

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 


      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in November 2007.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, SSA records, and lay statements have been associated with the record.  A VA examination was obtained in February 2008.  The VA medical opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  The Board finds that the Board hearing was sufficiently thorough; during the hearing, the undersigned effectively outlined the issue on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, the Board does not find this applicable in the current claim as there is no evidence of arthritis in either foot within one year of the Veteran's separation from service.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not, but the presumption of soundness is nevertheless rebutted.  As noted in the discussion below, the Veteran's pre-existing bilateral pes planus disability was noted on entry into service. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra. 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




IV.  Bilateral Foot Disability

The Veteran is seeking service connection for a bilateral foot disability, diagnosed as bilateral pes planus with associated osteoarthritic changes.  Specifically, he contends that he began having problems with his feet during basic training due to running in military boots.  He contends that his feet have progressively worsened since service.  Although pes planus was noted on the Veteran's service entrance examination, and the Veteran does not dispute this notation, the Veteran claims that his feet were not painful prior to service.  The Board notes that the Veteran denied any foot trouble on his reports of medical history upon entrance and separation from service.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for the Veteran's bilateral pes planus with associated osteoarthritic changes, including on the basis of aggravation.  

With respect to the bilateral pes planus, the evidence of record shows that this condition pre-existed service and did not increase in severity therein.  In this regard, the Board concludes that there is no credible evidence that the disability underwent an increase in severity in service, and, in fact, the most probative evidence shows that the pre-existing pes planus did not undergo a worsening therein.  

During the August 1969 examination for the Veteran's enlistment into military service, it was clinically noted that the Veteran had bilateral pes planus and that he denied any symptoms at that time.  As such, the evidence shows that the Veteran's bilateral pes planus disability was noted on examination when he was accepted and enrolled into service, and the presumption of soundness on induction as to bilateral pes planus is therefore is not applicable.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, his claim of service connection for bilateral pes planus will be considered based on a theory of aggravation of a pre-existing disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In order for the presumption of aggravation to arise, the evidence must show that there was a permanent increase in the severity of bilateral pes planus during service. 

As noted, the Veteran argues that running while wearing military issued foot wear during basic training aggravated his bilateral pes planus disability.  He asserts that he received treatment in service in 1971 for his feet because his feet were sore from his boots.  To the contrary; however, with the exception of a clinical finding of bilateral pes planus during his August 1969 enlistment examination, the Veteran's service treatment records are otherwise absent for any complaint, finding or diagnosis pertaining to his feet during service.  The Board notes that the Veteran has also alleged that his feet may have been injured after a glass case fell on them in service.  Although the Veteran received treatment for a laceration to his right ankle after  "glass fell on ankle" during service in June 1970, there is no indication of any complaints, treatment, or findings of any complaints or problems related to his feet at this time.  Report of the Veteran's August 1971 separation examination shows that there were no significant abnormalities of his extremities, bones, joints, feet, or gait at that time.  Moreover, on the Veteran's August 1971 separation report of medical history, he denied any foot trouble.  

Post-service private treatment records revealed complaints of bilateral foot pain secondary to callouses dating back to August 1998.  Post-service VA treatment records dating since 2007 showed an active problem of bilateral foot pain.  In August 2007, the Veteran complained of painful feet for the past two years.  The assessments were inflamed keratomas, bilateral osteoarthritis/exostosis 1st met/cuneiform joints, asymptomatic bilateral hammertoes, bilateral HAV (bunions), and pes planus.  In May 2009, the Veteran reported that for the past week, his feet had been hurting more than usual.  In a VA podiatry consultation dated in May 2009, the Veteran complained of multiple problems regarding his right foot.  First, he complained of pain to the right bunion for the past 15 years.  He also complained of pain to his right 1st met/cuneiform joint to dorsal exostosis for the past 10 to 15 years.  Finally, he complained of painful bilateral hammertoes for the past 10 to 15 years.  He denied a history of trauma.  These treatment records did not contain any discussions or findings as to the likely etiology or progression of the conditions. 

In February 2008, the Veteran was afforded a VA feet examination to determine the nature and etiology of his current bilateral foot disability.  The examiner documented his review of the Veteran's claims file, medical records, and the Veteran's contentions.  The examiner noted that the Veteran had never fractured his feet, and there was no history of march fractures or specific trauma to any of the metatarsals.  The examiner indicated that the Veteran's entrance physical noted pes planus; he noted that he was unable to find any entry that indicated treatment in service directed towards any foot problems.  The examiner indicated that the Veteran did not seek podiatric or orthopedic care for any feet problems in his 20's and 30's, and he reported that it was in the late 1980's or early 1990's when his feet became substantively symptomatic to where he sought some attention.  Following an examination, the examiner diagnosed bilateral pes planus with associated osteoarthritic changes of the toes.  The examiner opined that it was less likely than not that the Veteran's complaints and physical findings represented any involvement over that which would be expected of the normal progression of aging.  The examiner noted that the Veteran did not have any treatment for his feet in service and his problems, by history, developed much later.  The examiner noted that the Veteran alluded to wearing Dr. Scholls pads at one point, possibly ten years following his service discharge.  The examiner also found, for the reasons stated above, that there was no permanent aggravation of the Veteran's pre-existing pes planus during service.

To the extent that the Veteran asserts that his bilateral pes planus increased in severity during service due to pain from running in military issued boots, the Veteran is competent to describe such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his or her personal knowledge and experience).  Notably, the United States Court of Appeals for Veterans Claims (Court) has specifically held that "pes planus is the type of condition that lends itself to observation by a lay witness."  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran is also competent to provide evidence regarding the facts and circumstances of his service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2). 

Unfortunately, the Veteran's assertions of any history of injury to his feet during service are not supported by his service treatment records, and in fact, appear to be contradicted by the clinical findings at separation.  As noted above, the Veteran's August 1971 separation examination showed no significant abnormality of the Veteran's feet and gait.  No defects or remarks were noted, and his pre-existing bilateral pes planus was not found to have worsened in severity.  Moreover, at his August 1971 separation report of medical history, the Veteran denied any foot trouble.  Additionally, given his varying reports of onset of symptomatology to his VA treating providers, the Board finds that the Veteran's assertions of an onset of symptomatology in service are of questionable credibility.  Notably, in the Veteran's post-service VA treatment records, the Veteran reported an onset of foot symptomatology ranging from 2005 (August 2007 VA treatment record) to 1994 (May 2009 VA treatment record).  Moreover, the Veteran acknowledged in his February 2008 VA examination that he did not seek treatment for his feet in his 20's or 30's, and indicated it was not until the late 1980's or the early 1990's when his feet became substantively symptomatic to where he sought medical attention.  This evidence weighs directly against a finding that there was a permanent increase in severity of the Veteran's bilateral pes planus during service.  

In order for the presumption of aggravation to arise, the evidence must show that there was a permanent increase in the severity of bilateral pes planus during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Here, there is no credible evidence of an increase in service, and in fact, the evidence weighs strongly against such a finding.  Thus, the presumption of aggravation does not apply.

The Board further concludes that the Veteran's diagnosed osteoarthritic changes associated with the bilateral pes planus were not incurred in service, or manifested within a year of separation for service.  The first objective evidence indicating osteoarthritic changes was in 2007, more than 35 years after service.  While the Board has considered the Veteran's contentions, the competent, persuasive and well-supported medical evidence is wholly against the claim.  The February 2008 VA examination opinion is against a finding that there is a nexus between the currently-diagnosed bilateral pes planus with associated osteoarthritic changes and active service.  There was no chronic bilateral foot disability documented in service; no continuity of symptoms of a bilateral foot disability since service; and no health care provider has opined that a current diagnosis of bilateral foot disability is due to service. 

To the extent that the Veteran has attempted to etiologically link his current bilateral foot disability to service, the Board concludes that any expressed opinions as to etiology are significantly outweighed by the opinion of the February 2008 medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board places substantial probative weight on the February 2008 VA examination and opinion.  The VA examiner's opinion reflects a full review of the Veteran's service treatment records, the Veteran's lay contentions, and the medical evidence of record.  The opinion reveals complete familiarity with the Veteran's medical history, and is supported by detailed findings and rationale.  The examiner opined that it was less likely than not that the Veteran's complaints and physical findings represented any involvement over that which would be expected of the normal progression of aging.  The examiner noted that the Veteran did not have any treatment for his feet in service and his problems, by history, developed much later.  The examiner noted that the Veteran alluded to wearing Dr. Scholls pads at one point, possibly ten years following his service discharge.  The examiner also found, for the reasons stated above, that there was no permanent aggravation of the Veteran's preexisting pes planus during service.  The examiner described the disability in sufficient detail and thoroughly explained the reasoning for his conclusions, thus, allowing the Board to make a fully informed evaluation of the underlying medical issues.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In light of the foregoing, the Board concludes that service connection for a bilateral foot disability, namely pes planus with associated osteoarthritic changes, is not warranted.  In reaching this decision, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral foot disability, namely pes planus with associated osteoarthritic changes, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


